Case 1:19-cr-00897-ALC Document 31 Filed 03/01/21 Page 1of1

 

 

USO TENT ELECTRONICALLY
FILED
UNITED STATES DISTRICT COURT DpOCc#: ap lez
SOUTHERN DISTRICT OF NEW YORK DATE FILED: a
x
UNITED STATES OF AMERICA, :
Plaintiff,
19-CR-897 (ALC)
-against-
ORDER
MALIK HOLLOWAY, :
Defendant. :
x

ANDREW L. CARTER, JR., District Judge:

The C.J.A. attorney assigned to receive cases on this day, Christine Delince is hereby
ordered to assume representation of the defendant in the above captioned matter for the limited
purpose of a Curcio Hearing regarding a potential conflict.

SO ORDERED.

Dated: New York, New York
February 25, 2021

nba. 7 Cg

ANDREW L. CARTER, JR.
United States District Judge

 

 
